Exhibit 10.145

 

*** Confidential Portion has been omitted pursuant to a request for confidential
treatment by the Company to, and the material has been separately filed with,
the SEC. Each omitted Confidential Portion is marked by three Asterisks.

 

 

CDMA BUILD-OUT AGREEMENT

 

CDMA BUILD-OUT AGREEMENT, dated as of October 30, 2007, between WirelessCo,
L.P., a Delaware limited partnership (“Sprint”), Alaska DigiTel, LLC, an Alaska
limited liability company (the “Company”) and, solely for purposes of
guaranteeing the obligations of the Company under this Agreement in accordance
with Section 9.22 of the Strategic Roaming Agreement, General Communication,
Inc., an Alaska corporation (the “Company Guarantor”). Sprint and the Company
are sometimes individually referred to in this Agreement as a “Party” and
collectively as the “Parties.”

 

WHEREAS, in connection with the Strategic Roaming Agreement, the Company has
agreed to construct and operate *** Systems in the Company SRA Market to provide
*** roaming services to customers of Sprint in the Company SRA Market.

 

NOW, THEREFORE, in consideration of the mutual promises, covenants and other
agreements contained herein, the Parties hereby agree as follows:

 

ARTICLE I

DEFINITIONS

Section 1.1     Strategic Roaming Agreement. Capitalized terms used herein and
not defined herein have the meanings ascribed to such terms in the Strategic
Roaming Agreement

Section 1.2     General. As used herein, the following terms have the following
meanings:

(a)       “***” means the form of *** technology designed to support data
transmission speeds up to ***, and evolutions of that technology, including
without limitation *** and ***, utilizing the *** or ***.

 

(b)

“*** Agreement” is defined in Section 3.5.

(c)       “Agreement” means this CDMA Build-Out Agreement including all exhibits
and schedules attached hereto, as the same may be amended, modified,
supplemented or restated from time to time.

 

(d)

“Build-out Schedule” is defined in Section 2.1.

(e)       “***” means *** technology that combines *** and ***, and evolutions
of that technology, including without limitation *** and ***, utilizing the ***
or ***.

 

(f)

“*** SystemError! Bookmark not defined.” means a System that uses ***.

 

#3495305v1

 

--------------------------------------------------------------------------------



 

(g)

“Company Indemnified Persons” is defined in Section 5.2.

(h)       “Company Systems” means *** Systems owned, operated or managed by the
Company or its Affiliates.

(i)        “Confidential Information” means any information exchanged in
connection with any of the Transaction Documents or the transactions
contemplated thereby, concerning the business of either Party or its Affiliates
whether received directly or indirectly from the other Party, its Affiliates or
from a Party’s Customers, including, tangible, intangible, visual, electronic,
written, or oral information, such as: (v) trade secrets, (w) financial
information and pricing, (x) technical information, such as research,
development, procedures, algorithms, data, designs, and know-how, and (y)
business information, such as operations, planning, marketing interests, and
products, and (z) all information collected or developed by a Party regarding
Customers (but only in their capacity as a Party’s Customers), including
location-based information, all phone or other identification numbers issued to
Customers, all electronic serial numbers, all Customers personalization
information and all automatic number identification information and all
information described in the FCC’s definition of “Customer Proprietary Network
Information” as set forth in 47 USC Section 222(h)(1) (as amended and
interpreted from time to time).

 

(j)

“Continued Systems Breach” is defined in Section 2.7.

 

(k)

“Controlled Affiliates” is defined in Section 2.5(e).

(l)        “Covered Population” means and includes the population that resides
within a particular region in the Company SRA Market where there is available
signal transmitting at a level of ***dBm or greater.

(m)      “Covered Square Miles” means and includes the area within a particular
region of the Company SRA Market where there is available signal transmitting at
a level of ***dBm or greater.

 

(n)

“Dispute” is defined in Section 6.1.

(o)       “FCC Rules” means the Communications Act of 1934, as amended, 47 USC
151, et seq., and the rules and regulations established by the FCC pursuant
thereto, as codified in Title 47 of the Code of Federal Regulations, as the same
may be modified or amended from time to time hereafter, together with all orders
and public notices of the FCC.

(p)       “Governmental Authority” means a national, state, provincial, county,
city, local or other governmental or regulatory body or authority, whether
domestic or foreign.

 

(q)

“Indemnified Party” is defined in Section 5.3.

 

(r)

“Indemnifying Party” is defined in Section 5.3.

(s)       “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, security interest, right of first refusal or right of others therein, or
encumbrance of any nature whatsoever in respect of such asset.

 

(t)

“*** Territory” means the *** Market identified in Schedule 1.2.

 

(u)

“*** Territory” means the *** Market identified in Schedule 1.2.

 

(v)

“Losses” is defined in Section 5.1.

 

2

 

--------------------------------------------------------------------------------



 

(w)

“Overbuild Network” is defined in Section 2.5(a).

 

(x)

“Prior Committed Construction” is defined in Section 2.5(a).

(y)       “*** Technology” means *** technology designed ***, and evolutions of
that technology ***, ***.

 

(z)

“Sprint” is defined in the preamble.

 

(aa)

“Sprint Indemnified Persons” is defined in Section 5.1.

 

(bb)

“Sprint Nextel” is defined in Section 2.5(a).

(cc)     “Sprint Systems” means *** Systems owned, operated or managed by
Sprint, a Sprint Group Member, or the Sprint Network Affiliates.

(dd)     “Strategic Roaming Agreement” means the Strategic Roaming Agreement,
dated as of the date of this Agreement, between Sprint and the Company, as
amended, modified, supplemented or restated from time to time.

 

(ee)

“System” means a mobile wireless communications system.

 

(ff)

“*** Territory” means the *** Market identified in Schedule 1.2.

 

(gg)

“Updated Interface” is defined in 2.2(a)(i).

(hh)     “User Interface” means the process, functional commands, and look and
feel by which a mobile wireless telecommunications service subscriber operates
and utilizes the mobile wireless telecommunications services and service
features provided by a System, including the sequence and detail of specific
commands or service codes, the detailed operation and response of subscriber
equipment to the sequence of keys pressed to effect subscriber equipment
function, the response of subscriber equipment to the activation of these keys
or signals or data from the System, the manner in which information is displayed
on the screen of subscriber equipment, and the use of announcement tones and
messages. The User Interface is described in Schedules 2.3 and 2.4 to this
Agreement.

 

ARTICLE II

*** SYSTEMS

 

Section 2.1

Construction.

(a)       *** will construct, test and operate *** Systems in *** Market in
accordance with the construction plans attached as Schedule 2.1(a) and the
coverage map attached as Schedule 2.1(b) (together, the “*** Schedule”). ***
will report to Sprint its performance regarding the critical milestones included
in the *** Schedule on a monthly basis. *** will be deemed to have met the
milestones in the *** Schedule and to have satisfied its obligations under this
Section 2.1 if, and only if, *** Systems pass operational acceptance testing by
*** in accordance with the standards and procedures set forth in Schedules 2.3
and 2.4 to this Agreement. All of these operational acceptance tests will be
conducted at *** sole expense.

(b)       At any time during the term of this Agreement, *** may notify *** in
writing of any area *** Market, ***, where *** desires *** a System or ***. Such
notice will include a *** and whether *** Territory, *** Territory or ***
Territory (the “*** Notice”). If *** such System in the designated territory and
as otherwise described in the *** Notice, *** will notify

 

3

 

--------------------------------------------------------------------------------



*** in writing *** receipt of the *** Notice. *** notice will include a *** and
a proposed *** with respect to such *** territory (the “***”). *** receipt of
*** Response, *** will notify *** whether the terms of *** Response are
acceptable or unacceptable to *** in its sole discretion. If such terms are
accepted by ***, the *** Schedule will be revised to include such additional
build-out obligation in accordance with *** Response. If, however, *** notifies
*** that it does not accept the proposal set forth in *** Response, the Parties
will negotiate in good faith to agree upon *** territory and *** schedule;
provided that if the Parties have not reached an agreement *** notifies *** that
it does not intend to accept the proposal set forth in *** Response, *** will be
deemed to have *** Response, and neither Party will have any obligation to the
other with respect to the System in such territory or *** Response. If (i) ***
Response is *** in accordance with the immediately preceding sentence, (ii) ***
notifies *** that it does not desire to proceed with ***, or (iii) *** Response,
either *** may proceed with such *** area, provided that *** Response both in
terms of timing and coverage. *** with any *** will notify *** of the area ***,
and *** Market will be automatically amended to ***.

(c)       At any time prior to the completion of construction of *** Systems in
accordance with *** Schedule, *** may request that *** Schedule be amended to
modify the terms of any phase of *** Schedule; provided that (i) no such
modification materially alters the terms of such phase (including without
limitation the Covered Square Miles or Covered Population in such phase;
provided that, for the avoidance of doubt and without limiting the concept of
“material modification”, the Parties agree that a change in the Covered Square
Miles or Covered Population ***% *** will be considered a “material
modification” for purposes of this Agreement), and (ii) *** submits a
description of the proposed amendment *** for such phase. Such description will
include *** (including the Covered Square Miles), *** Covered Population, and
***. *** will notify *** in writing *** whether it accepts such amendment (which
acceptance will be granted *** sole discretion). If the amendment ***, ***
Schedule will be so amended, and *** will proceed with the construction of ***
Systems as so modified. If *** the proposed amendment, *** Schedule will remain
unchanged, and *** will proceed with its construction of *** Systems as
originally set forth in *** Schedule.

At any time during the term of this Agreement, *** may notify *** in writing of
any area within the *** Market, but not included in the *** Schedule, where ***
desires ***. Such notice will include detailed plans for the ***, including a
description of the affected sites, and an indication of whether *** proposes
that such territory be included in the *** Territory, the *** Territory or the
*** Territory (including the Covered Square Miles of each), the Covered
Population, and proposed dates of completion (the “*** Notice”). *** Notice, ***
will notify *** in writing whether the proposed build as described in *** Notice
(the “Additional ***”) is acceptable to *** in its sole discretion. If the
Additional *** is acceptable to ***, the *** Schedule will be amended to include
the Additional ***, and *** will proceed with the Additional ***. Thereafter,
the additional sites covered by the Additional *** will be subject to the terms
and conditions of this Agreement and the Strategic Roaming Agreement, and the
System constructed in connection therewith will become part of *** Systems.

(d)       At any time during the term of this Agreement, *** may notify *** in
writing of any Markets within the *** Territory or the *** Territory where ***,
a System that would improve the overall coverage or System features in such
Market(s) over what is then being provided by *** Systems in such Markets. Such
notice will include *** System ***, and the *** (the “*** Notice”). If the
Company desires to upgrade the relevant portion of the ***

 

4

 

--------------------------------------------------------------------------------



Territory or *** Territory described in the *** Notice in accordance with the
terms and conditions described in the *** Notice, *** in writing *** Notice. ***
will include *** and *** (which will not differ in any material respect from ***
described in *** Notice) with respect to such *** territory (the “***
Response”). If *** delivers *** Notice that complies with the terms of this
Section 2.1(e), *** Schedule will be revised to include *** in *** Response.
Thereafter, the additional Markets covered by *** Response will be subject to
the terms and conditions of this Agreement and the Strategic Roaming Agreement
applicable to the *** Territory or *** Territory, as applicable ***. If,
however, *** response in compliance with this Section 2.1(e), the definition of
*** Market will be automatically amended to remove the Markets in question, and
neither Party will have any further obligation to the other with respect to the
System in such Markets (including without limitation the roaming preference in
those Markets). *** the right *** Markets in accordance with this Section
2.1(e).

(e)       At any time during the term of this Agreement, *** in writing of any
Markets within *** Schedule, but not included in the *** Territory, where ***
System so that the *** System in such Market(s) meets all the terms and
conditions required to be met by a *** System. Such notice will include detailed
plans for the proposed upgrade, including a description of the affected sites
(including the Covered Square Miles), the Covered Population, and proposed dates
of completion (the “*** Notice”). *** Notice, *** in writing whether *** Notice
(***) is acceptable to *** in its sole discretion. If *** is acceptable ***, the
*** Schedule will be amended to reflect that *** Market is included in the ***
Territory, and *** will proceed with ***. Thereafter, the additional sites
covered by *** will be subject to the terms and conditions of this Agreement and
the Strategic Roaming Agreement applicable to *** Territory.

(f)        If, at any time during the term of this Agreement, *** System in a
Market included in *** Territory so that *** System in that Market meets all the
terms and conditions required to be met in *** Territory, *** in writing ***.

 

Section 2.2

Interoperability.

 

*** will meet the following standards for interoperability:

(a)       *** will at all times during the term of this Agreement cause the ***
Systems located in *** Territory to be technologically compatible with the ***
Systems (including with respect to facilitating roaming and handoffs between
Systems). Without limiting the generality of the foregoing, *** will at all
times during the term of this Agreement cause *** Systems in *** Territory to
provide for *** Customers the same User Interface used in *** Systems, so that
the User Interface of *** Systems for *** Customers will not differ, in a manner
that would be adverse to those Customers, from the User Interface of ***
Systems. *** will from time to time provide reasonable prior notice to *** of
changes to the User Interface or other elements of all or any portion of ***
Systems (***), and *** Systems in *** Territory within a commercially reasonable
time period selected by *** in its reasonable discretion. For purposes of the
immediately preceding sentence, the “commercially reasonable time period”
selected *** will not obligate *** to implement such *** with respect to ***
Systems in *** Territory prior to the date such *** is implemented *** with
respect to the applicable portion of *** Systems. *** will order and be the
customer of record for all circuits between *** Systems and *** Systems that are
required to support *** Customers.

(b)       Subject to *** obligations in Section 2.4, *** will at all times
during the term of this Agreement cause *** Systems located in the *** Territory
to be technologically compatible

 

5

 

--------------------------------------------------------------------------------



with *** Systems (including with respect to facilitating roaming and handoffs
between Systems), and to otherwise comply with the provisions of Section 2.2(a).
To the extent (but only to the extent) implementation of *** requires *** to
implement Updated Core Features that are not required in *** Territory under
Section 2.4(a)(ii), *** will not be required to implement ***.

 

(c)

*** will have no obligations under this Section 2.2 with respect to ***
Territory.

 

Section 2.3

Network Performance Standards.

 

*** will meet the following network performance standards:

(a)       *** will at all times during the term of this Agreement cause ***
Systems located in *** Territory to comply with the network performance
standards described in this Section 2.3 (including, without limitation, voice
standards for comprehensive digital accessibility, comprehensive retainability,
digital voice quality, and data standards for *** availability, successful data
transfer ratio and throughput). The initial network performance standards for
*** service provided by *** Systems in *** Territory are set forth on Schedule
2.3. Sprint may from time to time notify *** of new or modified network
performance standards (“Updated Standards”) met or to be met by all or any
portion of *** Systems, and *** will cause *** Systems located in *** Territory
to comply with the Updated Standards within the later of (a) a commercially
reasonable time period selected ***, provided that such period *** delivery of
any such written notice, or (b) the implementation of such Updated Standards in
all or any portion of *** Systems. Schedule 2.3 will automatically be amended
and restated to include any such Updated Standards.

(b)       Subject to *** obligations in Section 2.4, *** will at all times
during the term of this Agreement cause *** Systems located in *** Territory to
comply with the network performance standards described in Schedule 2.3, and to
implement any Updated Standards. To the extent (but only to the extent)
implementation of an Updated Standard requires *** to implement Updated Core
Features that are not required in *** Territory under Section 2.4(a)(ii), ***
will not be required to implement the Updated Standard.

(c)       *** will have no obligations under this Section 2.3 with respect to
the *** Territory.

 

Section 2.4

Core Features and Services.

 

(a)

*** will provide the following core features and services:

(i)        *** will at all times during the term of this Agreement cause ***
Systems in *** Territory to provide the core features and services as described
in this Section 2.4. The initial core features and services for *** Systems in
*** Territory are set forth on Schedule 2.4. *** may from time to time notify
*** of new or modified core features or services (“Updated Core Features”) to be
provided to *** Customers in all or any portion of *** Systems, and *** will
cause the Updated Core Features to be provided to *** Systems in *** Territory.

(ii)       *** will at all times during the term of this Agreement cause ***
Systems located in *** Territory to provide the core features and services
described in Schedule 2.4, and to implement any Updated Core Features and
Services, but only the extent that such Updated Core Features and Services do
not require *** to implement technology beyond the *** Technology. To the extent
Updated Core Features and Services require *** technology evolved up to but not
beyond *** Technology, *** will implement the Updated Core Features and

 

6

 

--------------------------------------------------------------------------------



Services in *** Territory in accordance with Section 2.4(a)(i). To the extent
implementation of Updated Core Features and Services requires technology more
advanced than *** Technology, *** will not be obligated to implement such
Updated Core Features and Services in *** Territory beyond implementing ***
Technology.

(iii)      *** will have no obligations under this Section 2.4(a) with respect
to *** Territory.

(b)       Subject to Sections 2.4(a)(ii) and (iii), Updated Core Features will
be provided by *** within a commercially reasonable time period selected *** in
its reasonable discretion. For purposes of the immediately preceding sentence,
the “commercially reasonable time period” selected *** will not obligate *** to
implement such Updated Core Features with respect to *** Systems prior to the
date such Updated Core Features are implemented *** (as set forth *** notice of
such Updated Core Features). Schedule 2.4 will automatically be amended and
restated to include any such new or modified core features and services;
provided that certain new or modified core features and services will only be
available for use *** Customers.

(c)       *** acknowledges that ***, in its sole discretion, may cause ***
Systems to provide such other features and services *** Customers as *** may
determine from time to time, and that *** has sole and exclusive control over
the rates *** charge for all features and services. Notwithstanding the
foregoing, if *** provides a feature or service *** Customers that differs from
the features or services being provided *** Customers, *** will be responsible
for remedying, at its sole cost and expense, any interference or other network
performance issues affecting any *** Customers that may arise with respect to,
or as a result of, the feature or service being provided *** Customers.

 

Section 2.5

*** Covenant Not To Overbuild.

(a)       Subject to Sections 4.3.3(3) and 5.1 of the Strategic Roaming
Agreement and Sections 2.1 and 2.7 of this Agreement, *** to, install or operate
a *** System in *** Territory (an “Overbuild Network”) during the term of this
Agreement. Nothing in this Agreement or the other Transaction Documents will
preclude *** from (i) acquiring, being acquired by, merging with or otherwise
combining with a business or entity that is already operating, or in the future
may operate, an Overbuild Network, and (ii) continuing to operate such Overbuild
Network thereafter; provided that, after the consummation of any such
acquisition, merger or other combination, *** will cause the After Acquired
System not to expand its *** network in *** Territory except to the extent of
existing operations and any Prior Committed Construction (as hereinafter
defined). For purposes of this Agreement, “Prior Committed Construction” means
construction activities related to expansion of an After Acquired System’s ***
network in the relevant Markets for which permits allowing initial construction
to begin have been issued as of the closing date of the acquisition, merger or
other combination of or with the After Acquired System.

(b)       For the avoidance of doubt, the first sentence of Section 2.5(a) does
not apply to any entity that acquires Control of ***.

 

(c)       The parties acknowledge that any transaction involving an acquisition,
merger or other combination to which *** is a party will not constitute a breach
of any of the Transaction Documents and, notwithstanding Section 7.7 of this
Agreement, under no circumstance will ***

 

7

 

--------------------------------------------------------------------------------



be entitled to any relief at or in equity in connection with any such
acquisition, merger or other combination, including, without limitation, any
injunction to prevent any of these transactions.

 

(d)       Notwithstanding the provisions of this Section 2.5, if the Spectrum
Lease terminates for any reason, or if *** is materially breaching its
obligations under the Spectrum Lease, *** will be permitted to build a ***
System in *** Territory to the extent necessary to maintain any of the Licenses
(as such term is defined in the Spectrum Lease).

 

(e)       For purposes of this Section 2.5, “Controlled Affiliates” of a person
will mean entities that are Controlled by or under common Control with such
person.

 

Section 2.6

Development and Maintenance Costs.

*** is solely responsible for development and maintenance costs for *** Systems
and any necessary labor or material required for *** to comply with its
obligations under this Agreement, including without limitation the obligation to
provide near real time billing data in standardized formats and other records
compatible with nationally standardized platforms in accordance with the
requirements set forth in Schedule 2.3, as the same may be amended from time to
time ***.

 

Section 2.7

Failure to Meet Obligations.

(a)       Without limiting the rights of *** under this Agreement, and
notwithstanding any provision to the contrary contained herein or in any of the
Transaction Documents, if *** fails to satisfy, and *** delivers notice to ***
(a “Default Notice”) of its failure to satisfy, any of its obligations under
Sections 2.1, 2.2 or 2.4 with respect to all or any portion of *** Market (a
“Systems Breach”) (provided, however, that a Systems Breach will not be declared
by Sprint as to Section 2.1 based on noncompliance by *** with *** Schedule
unless such noncompliance results in a failure by *** to achieve ***% of the
target Covered Population set forth in *** Schedule for any annual build phase
period), then, *** of a Default Notice, *** a reasonably detailed plan,
including a schedule for completion of such plan (the “Proposed Plan”) to cure
such Systems Breach. *** of the Proposed Plan, *** whether the terms of the
Proposed Plan are accepted *** in its sole discretion. *** the Proposed Plan,
the parties will negotiate in good faith to agree upon a plan and schedule (the
“Revised Plan”) to cure the Systems Breach; provided that if the parties have
not reached an agreement *** that it does not accept the Proposed Plan, *** of
the Proposed Plan (a “Proposed Plan Rejection”). *** Proposed Plan or a Revised
Plan, *** Proposed Plan or Revised Plan, as applicable, in accordance with its
terms.

(b)       If (i) *** Proposed Plan Rejection in accordance with this Section
2.7, (ii) *** the Proposed Plan or a Revised Plan and *** to meet its
obligations under such Proposed Plan or Revised Plan, as applicable, or (iii)
*** (each of the foregoing, a “Continued Systems Breach”), *** may unilaterally
amend the Strategic Roaming Agreement to change the definition of *** Market to
exclude either (x) all or any portion of the boroughs or partial boroughs within
*** Market where such Continued Systems Breach has occurred, (y) all or any
portion of *** Region in which the Continued Systems Breach has occurred.

(c)       *** Market and exclude all or any portion of the *** Market in
accordance with Section 2.7(b), (i) *** will so notify ***, and thereafter will
create and deliver to *** a revised Strategic Roaming Agreement (including a
revised definition of *** Market); and (ii) *** System in all or any portion of
the area that has been excluded from the definition of *** Market

 

8

 

--------------------------------------------------------------------------------



pursuant to such amendment; provided that the failure to deliver a revised
Strategic Roaming Agreement, or the failure to install a *** System in all or
any portion of such area will not affect the effectiveness of the
above-described amendment of *** Market and the Strategic Roaming Agreement.

 

ARTICLE III

OTHER AGREEMENTS

 

Section 3.1

*** Data Roaming.

(a)       *** will establish, in accordance with the timelines set forth in
Schedule 2.1, *** data roaming capabilities in *** Systems located in ***
Territory compatible with *** Systems and compliant with the network performance
standards set forth in Schedule 2.3 and as amended from time-to-time ***;
provided, that *** will direct back ***, in accordance with a mutually
acceptable protocol, all *** data traffic generated *** subscribers roaming in
*** Territory.

(b)       *** will establish, in accordance with the timelines set forth in
Schedule 2.1, *** data roaming capabilities in *** Systems located in ***
Territory compatible with *** Systems and compliant with the network performance
standards set forth in Schedule 2.3 and as amended from time-to-time ***;
provided that, (i) nothing in this Section 3.1(b) will obligate *** to implement
technology evolved beyond *** Technology in *** Territory and (ii) *** will
direct back ***, in accordance with a mutually acceptable protocol, all *** data
traffic generated *** subscribers roaming in *** Territory.

(c)       *** will have no obligation regarding compatibility with ***
Territory; provided, that *** will direct back ***, in accordance with a
mutually acceptable protocol, *** data traffic generated *** subscribers roaming
in *** Territory.

 

Section 3.2

Funding.

*** is solely responsible for financing all costs and expenses relating to the
performance of its obligations under this Agreement. *** to provide any
financing or to assist *** in obtaining any financing. *** represents that it
has, or has access to, funds sufficient to perform its obligations under this
Agreement, including the construction and operation of *** Systems.

 

Section 3.3

Confidentiality.

(a)       General. Each Party acknowledges (for itself and its Affiliates) that
while performing its obligations under this Agreement it may have access to
Confidential Information of the other Party and its Affiliates. Each Party’s
Affiliates will be treated as either a “receiving Party” or a “disclosing
Party”, as applicable, under the terms of this Section 3.3, and each Party will
cause its Affiliates to comply with the provisions of this Section 3.3.

 

(b)

Use of Confidential Information.

(i)        The receiving Party may use the Confidential Information only to
perform its obligations under this Agreement and the other Transaction
Documents. The receiving Party must use the same care to avoid unauthorized use,
including disclosure, loss or alteration, of the disclosing Party’s Confidential
Information, as it provides to protect its own similar confidential information,
but in no event will the receiving Party fail to use reasonable care under the

 

9

 

--------------------------------------------------------------------------------



circumstances to avoid unauthorized use, including disclosure, loss or
alteration, of the disclosing Party’s Confidential Information.

(ii)       ***, as well as its agents, contractors and legal representatives.
*** if they have a need to know and obligation to protect the Confidential
Information that is at least as restrictive as this Agreement.

(iii)      Upon written request, or upon the termination of this Agreement in
accordance with its terms, the receiving Party will return or destroy, at its
option, all Confidential Information of the disclosing Party. At the reasonable
request of the disclosing Party, the receiving Party will furnish an officer’s
certificate certifying that any Confidential Information of the disclosing
Party’s Confidential Information not returned has been destroyed.

 

(c)

Exceptions. Confidential Information does not include information that is:

(i)        rightfully known to the receiving Party before negotiations leading
up to this Agreement;

(ii)       independently developed by the receiving Party without any reliance
on the disclosing Party’s Confidential Information;

(iii)      part of the public domain or is lawfully obtained by the receiving
Party from a third party not under an obligation of confidentiality;

(iv)      required to be disclosed by law or legal process, so long as the
receiving Party uses reasonable efforts to cooperate with the disclosing Party
in limiting disclosure;

 

(v)

the disclosing Party agrees is free of confidentiality restrictions; or

 

(vi)

is governed by different non-disclosure provisions than this Agreement.

(d)       Third Party Confidential Information. Neither Party will disclose to
the other any Confidential Information of a third party without the consent of
such third party.

 

(e)

Information Security.

(i)        To protect both Parties Confidential Information from unauthorized
use, including disclosure, loss or alteration, each Party will: (A) meet the
Security Standards attached hereto as Schedule 3.3 and (B) inventory and test
Security Standards before accepting the other Party’s Confidential Information.

(ii)       Upon a Party’s reasonable request, the other Party will provide
information to the requesting Party to enable it to determine compliance with
Section 3.3(e)(i) above.

(iii)      Each Party will promptly inform the other Party of any known or
suspected compromises of the other Party’s Confidential Information as a result
of the first Party’s failure to comply with the Security Standards.

(iv)      On a periodic basis, but in no event more than twice in ***, either
Party may, ***, perform a vulnerability assessment to determine the other
Party’s compliance with the Security Standards. If the requesting Party has a
reasonable basis to believe that the Party on whom the testing is being done has
breached or is likely to breach the Security Standards, the requesting Party
may, ***, perform a vulnerability assessment, which assessment will be in
addition to any assessment in the ordinary course.

 

10

 

--------------------------------------------------------------------------------



(v)       At either Party’s reasonable request, the other Party will promptly
cooperate with the requesting Party to develop a plan to protect ***
Confidential Information from failures or attacks on the Security Standards,
which plan will include prioritization of recovery efforts, identification of
and implementation plans for alternative data centers or other storage sites and
backup capabilities.

(vi)      If either party fails to meet the obligations in this Section 3.3(e),
the other Party will provide written notice of such failure. The receiving Party
*** to correct the cause for such failure. If the receiving Party fails to
remedy its failure ***, the other Party will have the right to terminate this
Agreement as provided in Section 4.2(d).

(f)        Injunctive Relief. Each Party agrees that the wrongful disclosure of
Confidential Information may cause irreparable injury that is inadequately
compensable in monetary damages. Accordingly, either Party may seek injunctive
relief in any court of competent jurisdiction for the breach or threatened
breach of this Section 3.3 in addition to any other remedies in law or equity.

 

Section 3.4

Compliance with Law.

The Company is solely responsible for complying with all applicable FCC Rules
and all other applicable laws, rules and regulations in performing its
obligations under this Agreement and the other Transaction Documents. The
Company will promptly notify Sprint of any facts or circumstances involving the
Company’s spectrum or network assets in the Company SRA Market that constitute a
violation of the FCC Rules of which either (a) the Company intends to advise the
FCC or (b) the FCC has notified or sent an inquiry to the Company. The Company
will consult with Sprint in resolving any such violation.

Section 3.5     *** Service. If *** enters into an agreement *** Service for
purposes of providing *** Agreement”), then, *** will enter into a services
agreement on commercially reasonable terms *** (the “*** Agreement”), whereby
*** will provide support services reasonably requested *** to satisfy *** under
the *** Agreement in *** Market.

 

Section 3.6

Further Assurances.

Each Party will execute and deliver such further documents and take such further
actions as the other Party may reasonably request consistent with the provisions
hereof in order to give effect to the intent and purposes of this Agreement.

ARTICLE IV

TERM AND TERMINATION

 

Section 4.1

Term.

 

The initial term of this Agreement will be ***, and *** for the ***.

 

 

Section 4.2

Termination.

 

This Agreement may be terminated:

(a)       By either Party upon a material breach of any provision of this
Agreement (other than Sections 2.1, 2.2 or 2.4) by the other Party that *** the
other Party of such breach (except that no cure period will be provided for a
breach that by its nature cannot be cured);

 

11

 

--------------------------------------------------------------------------------



(b)       By either Party upon the termination of the Strategic Roaming
Agreement (provided that the Party electing to terminate is not in material
breach of any of the Transaction Documents) by delivery of written notice to the
other Party;

 

(c)

By *** upon a Continued Systems Breach by ***; or

 

(d)

By *** if *** materially breaches the *** Agreement.

 

Section 4.3

Effect of Termination.  

(a)       If this Agreement is terminated *** pursuant to 4.2(c), *** will
promptly pay *** an amount equal to $***, and the receipt *** of such amount
will ***, with respect to *** breach of Section 2.1; provided, however, that
such payment will be made only if the default causing the Continued Systems
Breach by *** involves a failure by ***% of ***.

(b)       Termination of this Agreement for any reason will not relieve any
Party of any liability that at the time of termination has already accrued to
such Party or that thereafter may accrue in respect of any act or omission prior
to such termination or the survival of any right, duty or obligation of any
Party that is expressly stated elsewhere in this Agreement to survive
termination hereof. The provisions of Section *** of this Agreement for any
reason, but, for purposes of clarification, *** this Agreement (or, in the case
of the elimination of a particular region from the definition of *** Market ***,
with respect to such region). The termination of this Agreement will not
prejudice or preclude either Party from exercising any and all available
remedies at law or equity for breach, including seeking specific performance
pursuant to Section 7.7.

 

ARTICLE V

INDEMNIFICATION

 

Section 5.1

Indemnification by the Company.

The Company will indemnify and defend Sprint, its Affiliates, the Sprint Network
Affiliates, and their respective successors and assigns, and the partners,
shareholders, directors, officers, employees and agents of any and all of the
foregoing (the “Sprint Indemnified Persons”), from and against any and all
demands, claims, losses, liabilities, actions or causes of action, assessments,
damages, fines, taxes, penalties, and reasonable costs and expenses (whether
such losses, costs and expenses relate to claims asserted by Persons indemnified
under this Agreement or third parties), including without limitation, interest,
reasonable expenses of investigation, and reasonable fees and disbursements of
counsel, accountants and other experts (collectively, “Losses”), incurred or
suffered by any Sprint Indemnified Person arising out of, in connection with, or
relating to (a) any breach of or failure to comply with any provision of this
Agreement by the Company (including without limitation any failure by the
Company to satisfy its obligations under the *** Agreement), or (b) the
ownership or operation of the Company Systems, including claims asserted by
third parties that any products, software or services furnished by the Company
hereunder infringes any United States patent, copyright, trade secret, or other
intellectual property right; provided, however, that the Company will have no
duty to indemnify a Sprint Indemnified Person to the extent that losses arise
from the Sprint Indemnified Person’s fraud, gross negligence or intentional
misconduct.

 

12

 

--------------------------------------------------------------------------------



 

Section 5.2

Indemnification by Sprint.  

Sprint will indemnify and hold harmless the Company, its Affiliates, and their
respective successors, assigns, shareholders, directors, officers, employees and
agents (the “Company Indemnified Persons”), from and against any and all Losses
incurred or suffered by any Company Indemnified Person arising out of, in
connection with, or relating to (a) any breach of or failure to comply with any
provision of this Agreement by Sprint, or (b) the ownership or operation of the
Sprint Systems, including claims asserted by third parties that any products,
software or services furnished by Sprint hereunder infringes any United States
patent, copyright, trade secret, or other intellectual property right; provided,
however, that Sprint will have no duty to indemnify a Company Indemnified Person
to the extent that losses arise from the Company Indemnified Person’s fraud,
gross negligence or intentional misconduct.

 

Section 5.3

Procedures.

In the case of any claim, action or proceeding with respect to which the Company
or Sprint (as the case may be, the “Indemnifying Party”) is obligated hereunder
to indemnify any Sprint Indemnified Person or Company Indemnified Person (as the
case may be, the “Indemnified Party”), the Indemnified Party will give prompt
written notice thereof to the Indemnifying Party, which may assume the defense
thereof by employment of counsel reasonably satisfactory to the Indemnified
Party, no later than ten days after the date of such notice; provided that in no
event will any delay or failure to notify the Indemnifying Party relieve the
Indemnifying Party of its obligations under this Article 5, except to the extent
such delay has a material adverse impact on the Indemnifying Party’s ability to
defend against such Losses. If the Indemnifying Party does not so assume the
defense, the Indemnified Party may do so, with all costs and expenses thereof
being borne by the Indemnifying Party, and if the Indemnifying Party does assume
the defense, the Indemnified Party may, if it so desires, employ counsel at its
own expense to assist in the handling of such claim, action or proceeding. The
Indemnifying Party may, without the Indemnified Party’s consent, settle or
compromise any claim, action or proceeding or consent to the entry of any
judgment if such settlement, compromise or judgment involves only the payment of
money by the Indemnifying Party (which payment is made or adequately provided
for at the time of such settlement, compromise or judgment), or provides for
unconditional release by the claimant or plaintiff of the Indemnified Party (and
all of its Affiliates and Group Members, and in the case of Sprint, all Sprint
Network Affiliates) from all liability with respect to such claim, action or
proceeding and does not impose injunctive relief or operating restrictions
against any of them. If such settlement, compromise or judgment would impose
injunctive relief or operating restrictions on any Indemnified Party, such
settlement, compromise or consent to judgment will be made only with the
Indemnified Party’s prior written consent, not to be unreasonably withheld,
conditioned or delayed. The Indemnified Party will provide reasonable assistance
to the Indemnifying Party in the defense of the claim, action or proceeding.

 

ARTICLE VI

DISPUTE RESOLUTION

 

Section 6.1

Dispute Resolution Procedures.

In the event of any controversy or claim of any nature arising out of or
relating to this Agreement or the breach, termination or validity thereof,
whether based on contract, tort, statute,

 

13

 

--------------------------------------------------------------------------------



fraud, misrepresentation or any other legal or equitable theory, or any subject
matter governed by this Agreement (a “Dispute”) the Parties agree to comply with
the dispute resolution procedure set forth in this Article.

 

Section 6.2

Continued Performance.

Each Party will continue performance during the pendency of any Dispute, until
the effective date of any termination of this Agreement under Article 4.

 

Section 6.3

Notification and Response.

If a Party has a Dispute, that Party will provide written notification to the
other Party in accordance with Section 7.6, in the form of a claim identifying
the issue or amount disputed and including a detailed reason for the claim. The
Party against whom the claim is made will respond in writing to the claim within
15 days from the date of receipt of the claim document.

 

Section 6.4

Escalation Procedure.

(a)       At the written request of one of the Parties, each Party will identify
a knowledgeable, responsible representative with settlement authority to meet
and negotiate in good faith to resolve the Dispute. The business representatives
will meet (either by phone or in person) and attempt to resolve the Dispute ***
request.

(b)       If the business representatives cannot resolve the Dispute ***, then
the Dispute will be resolved pursuant to the remainder of this Article 6.

 

Section 6.5

Waiver of Jury Trial.

Each Party waives its right to a jury trial in any court action arising among
the Parties, whether under this Agreement or otherwise related to this
Agreement, and whether made by claim, counterclaim, third party claim or
otherwise.

 

Section 6.6

Arbitration.

If for any reason the jury waiver is held to be unenforceable, the Parties agree
to binding arbitration under the applicable commercial rules of the American
Arbitration Association and 9 U.S.C. § 1, et seq. Any arbitration will be
subject to the Choice of Law provision set forth in Section 6.7. Discovery in
the arbitration will be governed by the Federal Rules of Civil Procedure. The
determination of the arbitrator will be final, binding and conclusive upon the
Parties and enforceable in a court of competent jurisdiction. The agreement of
each Party to waive its right to a jury trial will be binding on its successors
and assignees.

 

Section 6.7

Choice of Law.

This Agreement will be construed in accordance with the substantive laws of the
State of Kansas, but not its rules relating to conflicts of laws.

 

Section 6.8

Attorney’s Fees.

The prevailing Party in any Dispute will be entitled to reasonable attorney’s
fees and costs, including reasonable expert fees and costs. This provision will
not apply if the prevailing Party rejected a written settlement offer that
exceeds the prevailing Party’s recovery.

 

ARTICLE VII

MISCELLANEOUS

 

14

 

--------------------------------------------------------------------------------



 

Section 7.1

Entire Agreement.

This Agreement and the other Transaction Documents, together with any schedules
and exhibits hereto and thereto, contain the entire agreement and understanding
of the Parties relating to the subject matter hereof and supersede all prior
negotiations, proposals, offers, agreements and understandings (written or oral)
relating to such subject matter.

 

Section 7.2

Amendment; Waiver.

Except as otherwise provided in Sections 2.1(b) and 2.7, neither this Agreement
nor any provision hereof may be amended or modified except in a writing signed
by both Parties. No failure or delay of any Party in exercising any power or
right hereunder will operate as a waiver thereof, nor will any single or partial
exercise of any such right or power, or any abandonment or discontinuance of
steps to enforce any such right or power, preclude any other further exercise
thereof or the exercise of any other right or power. No waiver by any Party of
any departure by the other Party from any provision of this Agreement will be
effective unless the same will be in a writing signed by the Party against which
enforcement of such waiver or consent is sought, and then such waiver or consent
will be effective only in the specific instance and for the specific purpose for
which it was given.

 

Section 7.3

Successors; Agreement Not Assignable.

This Agreement will inure to the benefit of the Parties and their respective
successors, but will not be assignable under any circumstances without the prior
written consent of the other Party, such consent not to be unreasonably
withheld, except that Sprint may assign its rights and obligations under this
Agreement to any other Affiliate of Sprint at its sole discretion upon written
notice to the Company. This Agreement will be binding upon and inure to the
benefit of any successor to any or all portions of the Systems owned by Sprint
or the Company or their Controlled Affiliates.

 

Section 7.4

No Third Party Beneficiaries.

This Agreement is entered into solely for the benefit of the Parties and no
person other than the Parties, their respective successors, and (to the extent
provided in Article 5) the persons entitled to indemnification pursuant to
Article 5, may exercise any right or enforce any obligation hereunder.

 

Section 7.5

Independent Contractors.

The Parties are independent contractors, and this Agreement does not create a
partnership or agency relationship between the Parties, or any other
relationship between the Parties except as expressly set forth herein. No Party
will have any right or authority to assume, create or incur any liability or
obligation, express or implied, in the name or on behalf of the other Party.

 

Section 7.6

Notices.

All notices or other communications hereunder will be in writing and will be
deemed to have been duly given or made (a) upon delivery if delivered personally
(by courier service or otherwise) or (b) upon confirmation of dispatch if sent
by facsimile transmission (which confirmation will be sufficient if shown on the
journal produced by the facsimile machine used for such transmission), in each
case to the addresses set forth below (or such other address as the recipient
may specify pursuant to this Section):

 

15

 

--------------------------------------------------------------------------------



If to Sprint:

 

Sprint Nextel Corporation

6200 Sprint Parkway

Overland Park, KS 66251

Attention: Vice President – Business Development and Strategy

Facsimile: (913) 762-7207

 

with a copy (which alone will not constitute notice) to:

 

Sprint Nextel Corporation

2001 Edmund Halley Drive

Reston, Virginia  20191

Attention:  General Counsel

Facsimile:  (703) 433-4846

 

And to:

 

King & Spalding, LLP

1180 Peachtree Street

Atlanta, Georgia 30309-3521

Attention:  Michael J. Egan and Susan J. Kolodkin

Facsimile:  (404) 572-5100

 

If to the Company:

 

Alaska DigiTel, LLC

5350 Poplar Avenue

Suite 875

Memphis, TN 38119

Attention: Stephen Roberts

Facsimile: (901) 763-3369

 

with a copy (which alone will not constitute notice) to:

 

Lukas, Nace, Gutierrez & Sachs, Chartered

1650 Tysons Blvd, Suite 1500

McLean, VA 22102

Attn: Thomas Gutierrez

Facsimile:  (703) 584-8696

 

If to the Company Guarantor:

 

General Communication, Inc.

2550 Denali Street, Suite 1000

 

16

 

--------------------------------------------------------------------------------



Anchorage, AK 99503

Attention: Corporate Counsel

Facsimile: (907) 868- 5676

 

with a copy (which alone will not constitute notice) to:

 

Paul Hastings Janofsky & Walker LLP

1299 Pennsylvania Ave, NW

10th Floor

Washington, DC 20004

Attn: Carl Northrop

Facsimile: (202) 508-8570

 

 

Section 7.7

***.

The Parties acknowledge *** this Agreement and that either Party may, in its
sole discretion, in an arbitration or a court of competent jurisdiction, to the
extent permitted hereunder, ***, each Party waives any objection ***.

 

Section 7.8

Remedies Cumulative.

All rights, powers and remedies provided under this Agreement or otherwise
available in respect hereof at law or in equity will be cumulative and not
alternative, and the exercise or beginning of the exercise of any right, power
or remedy thereof by a Party will not preclude the simultaneous or later
exercise of any other such right, power or remedy by such Party.

 

Section 7.9

Limitation of Liability.

Neither Party will be liable to the other Party (or their respective Indemnified
Persons) for consequential (including without limitation loss of profits or
savings), incidental, special, exemplary, punitive, or any other indirect
damages, even if informed of the possibility that they may be incurred;
provided, however, that this Section 7.9 will not restrict the rights of any
Sprint Indemnified Party or any Company Indemnified Party, as the case may be,
to recover any such damages it has been required to pay to third parties.

 

Section 7.10

Severability.

If any provision of this Agreement will be held invalid or unenforceable, the
remainder of this Agreement will not be affected thereby and will be enforced to
the greatest extent permitted by applicable law, so long as the economic and
legal substance of this Agreement is not affected in any manner adverse to any
Party.

 

Section 7.11

Counterparts.

This Agreement may be executed in two or more counterparts, each of which will
be an original, but all of which together will constitute one instrument.

 

Section 7.12

Construction.

Each of the Parties hereto acknowledges that it has reviewed this Agreement and
that the rule of construction to the effect that any ambiguities are to be
resolved against the drafting Party will not be used in the interpretation of
this Agreement or any amendments hereto. The captions

 

17

 

--------------------------------------------------------------------------------



used herein are for convenience of reference only and will not affect the
interpretation or construction hereof. All pronouns and any variations thereof
will be deemed to refer to the masculine, feminine, neuter, singular or plural
as the context may require. Unless otherwise specified, (a) the terms “hereof,”
“herein” and similar terms refer to this Agreement as a whole, (b) references
herein to Articles or Sections refer to Articles or Sections of this Agreement
and (c) the word “including” means “including without limitation” unless the
context requires otherwise.

 

Section 7.13

Force Majure.

Neither Party will be responsible for any delay or failure in performance of any
part of this Agreement to the extent that such delay is caused by reason of acts
of God, wars, revolution, terrorism, civil commotion, acts of public enemy,
embargo, acts of government in its sovereign capacity, epidemics, pandemics,
labor difficulties, including without limitation, strikes, slowdowns, picketing
or boycotts, or any other circumstances beyond the reasonable control and not
involving any fault or negligence of the Party affected (“Condition”). If any
such Condition occurs, (a) the Party affected, upon giving prompt notice to the
other Party, will be excused from such performance on a day-to-day basis during
the continuance of such Condition (and the other Party will likewise be excused
from performance of its obligations on a day-to-day basis during the same
period); provided, however, that the Party so affected will use commercially
reasonable efforts to avoid or remove such Condition and both Parties will
proceed as soon as is reasonably practicable with the performance of their
obligations under this Agreement whenever such causes are removed or cease
(subject to the other Party’s rights under clause (b) of this Section 7.13; and
(b) the other Party will have the right, during the continuance of such
Condition, and for a reasonable period of time following receipt of notice of
the termination of such Condition, to secure alternative means (whether through
an alternative provider or otherwise) to satisfy the obligations of the affected
Party that are not being satisfied as a result of the Condition.

 

[SIGNATURE PAGE FOLLOWS]

 

18

 

--------------------------------------------------------------------------------



            IN WITNESS WHEREOF, the Parties hereto have executed this Agreement
as of the date first above written.

 

WIRELESSCO, L.P.

 

 

 

 

 

 

By

/s/ Kathryn A. Walker

 

Name: Kathryn A. Walker

 

Title: Chief Network Officer

 

 

 

 

ALASKA DIGITEL, LLC

 

 

 

 

By

/s/ Stephen M. Roberts

 

Name: Stephen M. Roberts

 

Title: President

 

 

 

 

GENERAL COMMUNICATION, INC.

 

 

 

 

By

/s/ William C. Behnke

 

Name: William C. Behnke

 

Title: Senior Vice President

 

 

19

 

--------------------------------------------------------------------------------



 

 

 

SCHEDULES

 

Schedule 1.2

Breakdown of *** Territory)

Schedule 2.1(a)

Construction Plan for the Company Systems

Schedule 2.1(b)

*** for the Company Systems

Schedule 2.3

Initial *** Network Performance Standards

Schedule 2.4

Initial *** Core Features and Services

Schedule 3.3

Sprint Security Standards

 

i

 

--------------------------------------------------------------------------------



 

 

Schedule 1.2 – Breakdown of Company SRA Market

 

[This schedule includes a map of portions of Alaska showing locations of
selected communities, is not considered by the Company as material to investment
decisions by investors or prospective investors in the Company, and therefore is
not included in this filing with the Securities Exchange Commission.]

 

ii

 

--------------------------------------------------------------------------------



 

 

AKD – Company SRA Market Boundary Info

 

REGION

STATE

Reference Point

DLAT

DLON

Radius

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

***

AK

***

***

***

***

 

 

iii

 



--------------------------------------------------------------------------------



 

 

Schedule 2.1 (a) Construction Plan for AKD Systems

 

iv

 

--------------------------------------------------------------------------------



 

 

Schedule 2.1(a)

 

 

Q3 ***

Q4 ***

Q1 ***

Q2 ***

Q3 ***

Q4 ***

Q1 ***

Q2 ***

Q3 ***

Q4 ***

 

*** Territory

***

***

***

***

***

***

***

***

***

***

 

*** Territory

***

***

***

***

***

***

***

***

***

***

 

*** Territory and Other ***

***

***

***

***

***

***

***

***

***

***

 

Total ***

***

***

***

***

***

***

***

***

***

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Q1 ***

Q2 ***

Q3 ***

Q4 ***

Q1 ***

Q2 ***

Q3 ***

Q4 ***

Q1 ***

Q2 ***

Q3 ***

*** Territory

***

***

***

***

***

***

***

***

***

***

***

*** Territory

***

***

***

***

***

***

***

***

***

***

***

*** Territory and Other ***

***

***

***

***

***

***

***

***

***

***

***

Total ***

***

***

***

***

***

***

***

***

***

***

***

 

 

v

 

--------------------------------------------------------------------------------



 

 

Schedule 2.1(b) Coverage Map for AKD Systems

 

[This schedule consists of a map of Alaska showing extent of coverage by AKD
Systems, is not considered by the Company as material to investment decisions by
investors or prospective investors with the Company, and therefore is not
included in this filing with the Securities Exchange Commission.]

 

vi

 

--------------------------------------------------------------------------------



 

 

Schedule 2.3 *** Network Performance Standards

[This schedule is considered proprietary and confidential by Sprint, is not
considered by the Company as material to investment decisions by investors or
prospective investors in the Company, and therefore is not included in this
filing with the Securities and Exchange Commission.]

 

vii

 

--------------------------------------------------------------------------------



 

 

Schedule 2.4 *** Core Features and Services

[This schedule is considered proprietary and confidential by Sprint, is not
considered by the Company as material to investment decisions by investors or
prospective investors in the Company, and therefore is not included in this
filing with the Securities and Exchange Commission.]

 

viii

 

--------------------------------------------------------------------------------



 

 

Schedule 2.6 SRA Billing Requirements

[This schedule is considered proprietary and confidential by Sprint, is not
considered by the Company as material to investment decisions by investors or
prospective investors in the Company, and therefore is not included in this
filing with the Securities and Exchange Commission.]

 

ix

 

--------------------------------------------------------------------------------



 

 

Schedule 3.3 Security Standards

[This schedule is considered proprietary and confidential by Sprint, is not
considered by the Company as material to investment decisions by investors or
prospective investors in the Company, and therefore is not included in this
filing with the Securities and Exchange Commission.]

 

 

x

 

 